Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 102


1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1/2) as being clearly anticipated by Osoda “Vectorization and Parrallelization Technique of Block ILU Preconditioning for Unstructural Problems” (Applicants’ admission Prior Art).
	Osoda’s technical paper describes that when a product of matrix and vector is calculated in a shared memory vector parallel machine, a plurality of processore are assigned to a plurality of processors by using a ddata for mat in which a non-zero component is extract on each line of the matrix, thereby equalizing the calculation amount of the matrix vector product (see IDS filed 6/17/21).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
4.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Pub. No. US 2018/0107630A1) in view of Jain et al (Pub. No. US 2018/0330275 A1).
	As per independent claim 1, Zhou et al disclose, e.g., see Figs. 1-6, the invention substantially as claimed, including: 
Claim 1.  An arithmetic operation circuit to multiply, by an input vector from right, a coefficient matrix including non-zero elements and zero elements and to output an arithmetic operation result as an output vector, the arithmetic operation circuit comprising: 
a control processor (Fig. 1, element 101); and 
a plurality of calculators (Fig. 2, array processor 202) each capable of performing a process in parallel with one another, wherein
 the control processor assigns multiplications of the 
the calculators sequentially perform the assigned multiplications, and sequentially add (Fig. 3) results of the multiplications to corresponding elements of the output vector.
It is noted that Zhou do not specifically detail the claimed “non-zero elements”; however, the “non-zero elements” is old and well known in the “matrix multiplication” before the effective filing date of the claimed invention to combine Jain et al’s “non-zero elements” in Zhou et al, thereby making the claimed invention, because the proposed device is a matrix multiplication capable of performing sum of partial products in parallel fashion as claimed.
	As per dependent claim 3, Jain et al show the claimed feature.

					Conclusion

5.	Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detailed feature wherein the arithmetic operation circuit performs an arithmetic operation of a convolutional layer in a convolutional neural network, the input vector is obtained by expanding, into one column, a feature map input to the convolutional layer, and the coefficient matrix corresponds to a kernel used in the convolutional layer feature as recited in dependent claim 2.  Similar language is used in independent claim 4.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182